
 
Exhibit 10.3
 
FORM OF OWNER TRUST ADMINISTRATION AGREEMENT
 
among
 
HYUNDAI AUTO RECEIVABLES TRUST 2009-A, as Issuer,
 
HYUNDAI CAPITAL AMERICA, as Administrator,
 
and
 
CITIBANK, N.A., as Indenture Trustee
 
Dated as of September 11, 2009
 


 


(2009-A Owner Trust Administration Agreement)
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


 



   
Page
     
Section 1.1
Duties of the Administrator with Respect to the Depository Agreement and the
Indenture
2
     
Section 1.2
Additional Duties
5
     
Section 1.3
Non-Ministerial Matters
6
     
Section 2.
Records
7
     
Section 3.
Compensation
7
     
Section 4.
Additional Information To Be Furnished to the Issuer
7
     
Section 5.
Independence of the Administrator
7
     
Section 6.
No Joint Venture
7
     
Section 7.
Other Activities of Administrator
7
     
Section 8.
Term of Agreement; Resignation and Removal of Administrator
8
     
Section 9.
Action upon Termination, Resignation or Removal
9
     
Section 10.
Notices
9
     
Section 11.
Amendments
10
     
Section 12.
Successors and Assigns
11
     
Section 13.
GOVERNING LAW
11
     
Section 14.
Headings
11
     
Section 15.
Counterparts
11
     
Section 16.
Severability
11
     
Section 17.
Not Applicable to Citibank, N.A. in Other Capacities
11
     
Section 18.
Limitation of Liability of Owner Trustee and Indenture Trustee
12
     
Section 19.
Third-Party Beneficiary
12
     
Section 20.
Nonpetition Covenants
12
     
Section 21.
Liability of Administrator
13
     
Exhibit A
POWER OF ATTORNEY
A-1


 
(2009-A Owner Trust Administration Agreement)
 
-i-

--------------------------------------------------------------------------------

 


This OWNER TRUST ADMINISTRATION AGREEMENT dated as of September 11, 2009 among
HYUNDAI AUTO RECEIVABLES TRUST 2009-A, a Delaware statutory trust (the
“Issuer”), HYUNDAI CAPITAL AMERICA, a California corporation, as administrator
(the “Administrator”), and CITIBANK, N.A., a national banking association, not
in its individual capacity but solely as Indenture Trustee (the “Indenture
Trustee”).
 
WITNESSETH:
 
WHEREAS, the Issuer was formed pursuant to a Trust Agreement dated as of June 8,
2009 and is governed by a Second Amended and Restated Trust Agreement dated as
of September 11, 2009 (as amended and supplemented from time to time, the “Trust
Agreement”), by and among Hyundai ABS Funding Corporation, as depositor (the
“Depositor”), Wilmington Trust Company, not in its individual capacity but
solely as owner trustee (the “Owner Trustee”), and Hyundai Capital America, as
administrator (the “Administrator”), and is issuing 0.35675% Asset Backed Notes,
Class A-1, 1.11% Asset Backed Notes, Class A-2, 2.03% Asset Backed Notes, Class
A-3, and 3.15% Asset Backed Notes, Class A-4 (collectively, the “Notes”)
pursuant to the Indenture dated as of September 11, 2009 (as amended and
supplemented from time to time, the “Indenture”), between the Issuer and the
Indenture Trustee, and is issuing asset backed certificates (the “Trust
Certificates” and, collectively with the Notes, the “Securities”) pursuant to
the Trust Agreement (capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Indenture or the Trust
Agreement, as applicable);
 
WHEREAS, the Issuer has entered into certain agreements in connection with the
issuance of the Securities (collectively, the “Related Agreements”), including
(i) a Sale and Servicing Agreement dated as of September 11, 2009 (as amended
and supplemented from time to time, the “Sale and Servicing Agreement”), among
Hyundai Capital America, as seller (in such capacity, the “Seller”) and as
servicer (in such capacity the “Servicer”), the Depositor, the Issuer and the
Indenture Trustee, (ii) a Letter of Representations dated September 11, 2009 (as
amended and supplemented from time to time, the “Depository Agreement”), among
the Issuer, the Indenture Trustee, the Administrator and The Depository Trust
Company (“DTC”) relating to the Notes and (iii) the Indenture.
 
WHEREAS, pursuant to the Related Agreements, the Issuer and Owner Trustee are
required to perform certain duties in connection with (a) the Notes and the
collateral therefor pledged pursuant to the Indenture (the “Collateral”) and (b)
the beneficial ownership interests in the Issuer (the registered holders of such
interests being referred to herein as the “Owners”);
 
WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee referred to in
the preceding clause and to provide such additional services consistent with the
terms of this Agreement and the Related Agreements as the Issuer and the Owner
Trustee may from time to time request; and
 
WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein;
 
 


(2009-A Owner Trust Administration Agreement)
 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:
 
Section 1.1
Duties of the Administrator with Respect to the Depository Agreement and the
Indenture.

 
The Administrator agrees to perform all its duties as Administrator and all the
duties of the Issuer and the Owner Trustee under the Depository Agreement.   In
addition, the Administrator shall consult with the Owner Trustee regarding the
duties of the Issuer or the Owner Trustee under the Indenture and the Depository
Agreement.   The Administrator shall monitor the performance of the Issuer and
shall advise the Owner Trustee when action is necessary to comply with the
Issuer’s or the Owner Trustee’s duties under the Indenture and the Depository
Agreement.   The Administrator shall prepare for execution by the Issuer, or
shall cause the preparation by other appropriate persons of, all such documents,
reports, filings, instruments, certificates and opinions that it shall be the
duty of the Issuer or the Owner Trustee to prepare, file or deliver pursuant to
the Indenture and the Depository Agreement.   In furtherance of the foregoing,
the Administrator shall take all appropriate action that is the duty of the
Issuer or the Owner Trustee to take pursuant to the Indenture including, without
limitation, such of the foregoing as are required with respect to the following
matters under the Indenture (parenthetical section references are to sections of
the Indenture):
 
(a)  the duty to cause the Note Register to be kept and to give the Indenture
Trustee notice of any appointment of a new Note Registrar and the location, or
change in location, of the Note Register (Section 2.04);
 
(b)  the notification of Noteholders of the final principal payment on their
Notes (Section 2.08(b));
 
(c)  the preparation of or obtaining of the documents and instruments required
for authentication of the Notes and delivery of the same to the Indenture
Trustee (Section 2.02);
 
(d)  the preparation, obtaining or filing of the instruments, opinions and
certificates and other documents required for the release of collateral (Section
4.04);
 
(e)  the maintenance of an office in the Borough of Manhattan, City of New York,
for registration of transfer or exchange of Notes (Section 3.02);
 
(f)  the duty to cause newly appointed Paying Agents, if any, to deliver to the
Indenture Trustee the instrument specified in the Indenture regarding funds held
in trust (Section 3.03);
 
(g)  the direction to the Indenture Trustee to deposit moneys with Paying
Agents, if any, other than the Indenture Trustee (Section 3.03);
 

(2009-A Owner Trust Administration Agreement)
 
2

--------------------------------------------------------------------------------

 

(h)  the obtaining and preservation of the Issuer’s qualification to do business
in each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of the Indenture, the Notes, the
Collateral and each other instrument and agreement included in the Trust Estate
(Section 3.04);
 
(i)  the preparation of all supplements and amendments to the Indenture and all
financing statements, continuation statements, instruments of further assurance
and other instruments and the taking of such other action as is necessary or
advisable to protect the Trust Estate (Section 3.05);
 
(j)  the delivery of the Opinion of Counsel on the Closing Date and the annual
delivery of Opinions of Counsel as to the Trust Estate, and the annual delivery
of the Officer’s Certificate and certain other statements as to compliance with
the Indenture (Sections 3.06 and 3.09);
 
(k)  the identification to the Indenture Trustee in an Officer’s Certificate of
a Person with whom the Issuer has contracted to perform its duties under the
Indenture (Section 3.07(b));
 
(l)  the delivery of written notice to the Indenture Trustee and the Rating
Agencies of a Servicer Default under the Sale and Servicing Agreement and, if
such Servicer Default arises from the failure of the Servicer to perform any of
its duties under the Sale and Servicing Agreement with respect to the
Receivables, the taking of all reasonable steps available to remedy such failure
(Section 3.07(d));
 
(m)  [Reserved];
 
(n)  the preparation and obtaining of documents and instruments required for the
release of the Issuer from its obligations under the Indenture (Section
3.10(b));
 
(o)  the delivery of written notice to the Indenture Trustee and the Rating
Agencies of each Event of Default under the Indenture and each default by the
Servicer or the Seller under the Sale and Servicing Agreement and by the Seller
or the Company under the Receivables Purchase Agreement (Section 3.19);
 
(p)  the monitoring of the Issuer’s obligations as to the satisfaction and
discharge of the Indenture and the preparation and execution of an Officer’s
Certificate and the obtaining of the Opinion of Counsel and the Independent
Certificate relating thereto (Section 4.01);
 
(q)  the compliance with any written directive of the Indenture Trustee with
respect to the sale of the Trust Estate in a commercially reasonable manner if
an Event of Default shall have occurred and be continuing (Section 5.04);
 
(r)  the preparation and delivery of notice to Noteholders of the removal of the
Indenture Trustee and the appointment of a successor Indenture Trustee (Section
6.08);
 

(2009-A Owner Trust Administration Agreement)
 
3

--------------------------------------------------------------------------------

 

(s)  the preparation of any written instruments required to confirm more fully
the authority of any co-trustee or separate trustee and any written instruments
necessary in connection with the resignation or removal of any co-trustee or
separate trustee (Sections 6.08 and 6.10);
 
(t)  the furnishing to the Indenture Trustee with the names and addresses of
Noteholders during any period when the Indenture Trustee is not the Note
Registrar (Section 7.01);
 
(u)  the duty to provide reasonable and appropriate assistance to the Depositor
or its designees, as applicable, with the preparation and filing with the
Commission, any applicable state agencies and the Indenture Trustee of documents
required to be filed on a periodic basis with, and summaries thereof as may be
required by rules and regulations prescribed by, the Commission and any
applicable state agencies and the transmission of such summaries, as necessary,
to the Noteholders (Section 7.03);
 
(v)  the opening of one or more accounts in the Issuer’s name, the preparation
and delivery of Issuer Orders, Officer’s Certificates and Opinions of Counsel
and all other actions necessary with respect to investment and reinvestment of
funds in the Trust Accounts (Sections 8.02 and 8.03);
 
(w)  the preparation of an Issuer Request and Officer’s Certificate and the
obtaining of an Opinion of Counsel and Independent Certificates, if necessary,
for the release of the Trust Estate (Sections 8.04 and 8.05);
 
(x)  the preparation of Issuer Orders and the obtaining of Opinions of Counsel
with respect to the execution of supplemental indentures and the mailing to the
Noteholders of notices with respect to such supplemental indentures (Sections
9.01, 9.02 and 9.03);
 
(y)  the execution and delivery of new Notes conforming to any supplemental
indenture (Section 9.05);
 
(z)  the duty to notify Noteholders of redemption of the Notes or to cause the
Indenture Trustee to provide such notification (Section 10.02);
 
(aa)  the preparation and delivery of all Officer’s Certificates, Opinions of
Counsel and Independent Certificates with respect to any requests by the Issuer
to the Indenture Trustee to take any action under the Indenture (Section
11.01(a));
 
(bb)  the preparation and delivery of Officer’s Certificates and the obtaining
of Independent Certificates, if necessary, for the release of property from the
lien of the Indenture (Section 11.01(b));
 
(cc)  the notification of the Rating Agencies, upon the failure of the Indenture
Trustee to give such notification, of the information required pursuant to
Section 11.04 of the Indenture (Section 11.04);
 

(2009-A Owner Trust Administration Agreement)
 
4

--------------------------------------------------------------------------------

 

(dd)  the preparation and delivery to Noteholders and the Indenture Trustee of
any agreements with respect to alternate payment and notice provisions (Section
11.06);
 
(ee)  the recording of the Indenture, if applicable (Section 11.14);
 
(ff)  the preparation of Definitive Notes in accordance with the instructions of
the Clearing Agency (Section 2.12);
 
(gg)  the direction to Paying Agents to pay to the Indenture Trustee all sums
held in trust by such Paying Agents (Section 3.03); and
 
(hh)  the duty to provide the Indenture Trustee with the information necessary
to deliver to each Noteholder such information as may be reasonably required to
enable such Holder to prepare its United States federal and state and local
income or franchise tax returns (Section 6.06).
 
Section 1.2
Additional Duties.

 
(a)           In addition to the duties of the Administrator set forth above,
the Administrator shall (i) perform all duties and obligations applicable to or
required of the Issuer as set forth in Appendix A to the Sale and Servicing
Agreement in accordance with the terms and conditions thereof, and (ii) perform
such calculations and shall prepare or shall cause the preparation by other
appropriate persons of, and shall execute on behalf of the Issuer or the Owner
Trustee, all such documents, reports, filings, instruments, certificates and
opinions that it shall be the duty of the Issuer or the Owner Trustee to
prepare, file or deliver pursuant to the Related Agreement (including the
delivery of information required or requested of the Issuer by the Federal
Reserve Bank of New York (“FRBNY”) in connection with the Notes being “eligible
collateral” under FRBNY’s Term Asset-Backed Securities Loan Facility (“TALF”))
or Section 5.04(a), (b), (c) or (d) of the Trust Agreement, and at the request
of the Owner Trustee shall take all appropriate action that it is the duty of
the Issuer or the Owner Trustee to take pursuant to the Related Agreements.   In
furtherance thereof, the Owner Trustee shall, on behalf of itself and of the
Issuer, execute and deliver to the Administrator and to each successor
Administrator appointed pursuant to the terms hereof, one or more powers of
attorney substantially in the form of Exhibit A hereto, appointing the
Administrator the attorney-in-fact of the Owner Trustee and the Issuer for the
purpose of executing on behalf of the Owner Trustee and the Issuer all such
documents, reports, filings, instruments, certificates and opinions.  Subject to
Section 5 of this Agreement, and in accordance with the directions of the Owner
Trustee, the Administrator shall administer, perform or supervise the
performance of such other activities in connection with the Collateral
(including the Related Agreements) as are not covered by any of the foregoing
provisions and as are expressly requested by the Owner Trustee and are
reasonably within the capability of the Administrator.   Such responsibilities
shall include providing to the Depositor and the Indenture Trustee the monthly
servicing report in an appropriate electronic form.
 

(2009-A Owner Trust Administration Agreement)
 
5

--------------------------------------------------------------------------------

 

(b)  Notwithstanding anything in this Agreement or the Related Agreements to the
contrary, the Administrator shall be responsible for performance of the duties
of the Owner Trustee set forth in Section 5.04(a), (b), (c) and (d), the
penultimate sentence of Section 5.04 and Section 5.05(a) of the Trust Agreement
with respect to, among other things, accounting and reports to Owners; provided,
however, that the Owner Trustee shall retain responsibility for the distribution
of the Schedule K-1s (as prepared by the Administrator) necessary to enable each
Owner to prepare its federal and state income tax returns.
 
(c)  The Administrator shall satisfy its obligations with respect to clause (ii)
above by retaining, at the expense of the Trust payable by the Administrator, a
firm of independent public accountants (the “Accountants”) acceptable to the
Owner Trustee, which shall perform the obligations of the Administrator
thereunder.
 
(d)  The Administrator shall perform the duties of the Administrator including,
without limitation, those specified in Sections 8.01, 8.02 and 10.02 of the
Trust Agreement required to be performed in connection with the fees, expenses
and indemnification and the resignation or removal of the Owner Trustee, and any
other duties expressly required to be performed by the Administrator under the
Trust Agreement.
 
(e)  In carrying out the foregoing duties or any of its other obligations under
this Agreement, the Administrator may enter into transactions or otherwise deal
with any of its affiliates; provided, however, that the terms of any such
transactions or dealings shall be in accordance with any directions received
from the Issuer and shall be, in the Administrator’s opinion, no less favorable
to the Issuer than would be available from unaffiliated parties.
 
(f)  In connection with TALF, the Administrator shall be authorized to execute
and deliver on behalf of the Issuer any documents, certificates, agreements and
instruments contemplated by, related to or otherwise necessary or incidental to
qualifying the Notes as “eligible collateral” under TALF or otherwise complying
with the Issuer’s obligations under or in connection with TALF.
 
Section 1.3
Non-Ministerial Matters.

 
With respect to matters that in the reasonable judgment of the Administrator are
non-ministerial, the Administrator shall not take any action unless within a
reasonable time before the taking of such action, the Administrator shall have
notified the Owner Trustee of the proposed action and the Owner Trustee shall
have withheld consent or provided an alternative direction.  Unless explicitly
provided under this Administration Agreement, for the purpose of the preceding
sentence, “non-ministerial matters” shall include, without limitation:
 
(a)  the amendment of or any supplement to the Indenture;
 
(b)  the initiation of any claim or lawsuit by the Issuer and the compromise of
any action, claim or lawsuit brought by or against the Issuer (other than in
connection with the collection of the Receivables).
 
(c)  the amendment, change or modification of the Related Agreements;
 

(2009-A Owner Trust Administration Agreement)
 
6

--------------------------------------------------------------------------------

 

(d)  the appointment of successor Note Registrars, successor Paying Agents and
successor Indenture Trustees pursuant to the Indenture or the appointment of
successor Administrators or Successor Servicers, or the consent to the
assignment by the Note Registrar, Paying Agent or Indenture Trustee of its
obligations under the Indenture; and
 
(e)  the removal of the Indenture Trustee.
 
Notwithstanding anything to the contrary in this Agreement, the Administrator
shall not be obligated to, and shall not, (i) make any payments to the
Noteholders under the Related Agreements, (ii) sell the Trust Estate pursuant to
Section 5.04 of the Indenture or (iii) take any other action that the Issuer
directs the Administrator not to take on its behalf.
 
Section 2.  Records.  The Administrator shall maintain appropriate books of
account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection by the Issuer at any time
during normal business hours.
 
Section 3.  Compensation.  As compensation for the performance of the
Administrator’s obligations under this Agreement and as reimbursement for its
expenses related thereto, the Administrator shall be paid by the Servicer in
accordance with the Sale and Servicing Agreement.
 
Section 4.  Additional Information To Be Furnished to the Issuer.  The
Administrator shall furnish to the Issuer from time to time such additional
information regarding the Collateral as the Issuer shall reasonably request.
 
Section 5.  Independence of the Administrator.  For all purposes of this
Agreement, the Administrator shall be an independent contractor and shall not be
subject to the supervision of the Issuer or the Owner Trustee with respect to
the manner in which it accomplishes the performance of its obligations
hereunder.  Unless expressly authorized by the Issuer, the Administrator shall
have no authority to act for or represent the Issuer or the Owner Trustee in any
way and shall not otherwise be deemed an agent of the Issuer or the Owner
Trustee.
 
Section 6.  No Joint Venture.  Nothing contained in this Agreement (i) shall
constitute the Administrator and either of the Issuer or the Owner Trustee as
members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) shall be construed to
impose any liability as such on any of them or (iii) shall be deemed to confer
on any of them any express, implied or apparent authority to incur any
obligation or liability on behalf of the others.
 
Section 7.
Other Activities of Administrator.

 
Nothing herein shall prevent the Administrator or its Affiliates from engaging
in other businesses or, in its sole discretion, from acting in a similar
capacity as an administrator for any other person or entity even though such
person or entity may engage in business activities similar to those of the
Issuer, the Owner Trustee or the Indenture Trustee.
 
The Administrator and its affiliates may generally engage in any kind of
business with any person party to a Related Agreement, any of its affiliates and
any person who may do business with or own securities of any such person or any
of its affiliates, without any duty to account therefor to the Issuer, the Owner
Trustee or the Indenture Trustee.
 

(2009-A Owner Trust Administration Agreement)
 
7

--------------------------------------------------------------------------------

 

Section 8.
Term of Agreement; Resignation and Removal of Administrator.

 
(a) This Agreement shall continue in force until the dissolution of the Issuer,
upon which event this Agreement shall automatically terminate.
 
(b)  Subject to Sections 8(e) and (f), the Administrator may resign its duties
hereunder by providing the Issuer with at least 60 days’ prior written notice.
 
(c)  Subject to Sections 8(e) and (f), the Issuer may remove the Administrator
without cause by providing the Administrator with at least 60 days’ prior
written notice.
 
(d)  Subject to Sections 8(e) and (f), at the sole option of the Issuer, the
Administrator may be removed immediately upon written notice of termination from
the Issuer to the Administrator if any of the following events shall occur:
 
(i)  the Administrator shall default in the performance of any of its duties
under this Agreement and, after notice of such default, shall not cure such
default within ten Business Days (or, if such default cannot be cured in such
time, shall not give within ten days such assurance of cure as shall be
reasonably satisfactory to the Issuer);
 
(ii)  a court having jurisdiction in the premises shall enter a decree or order
for relief, and such decree or order shall not have been vacated within 60 days,
in respect of the Administrator in any involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect or
appoint a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for the Administrator or any substantial part of its property
or order the winding-up or liquidation of its affairs; or
 
(iii)  the Administrator shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, shall consent to the appointment of a receiver, liquidator, assignee,
trustee, custodian, sequestrator or similar official for the Administrator or
any substantial part of its property, shall consent to the taking of possession
by any such official of any substantial part of its property, shall make any
general assignment for the benefit of creditors or shall fail generally to pay
its debts as they become due.
 
The Administrator agrees that if any of the events specified in clauses (ii) or
(iii) of this Section shall occur, it shall give written notice thereof to the
Issuer and the Indenture Trustee within seven days after the happening of such
event.
 
(e)  No resignation or removal of the Administrator pursuant to this Section
shall be effective until (i) a successor Administrator shall have been appointed
by the Issuer, (ii) such successor Administrator shall have agreed in writing to
be bound by the terms of this Agreement in the same manner as the Administrator
is bound hereunder and (iii) the Owner Trustee and the Indenture Trustee consent
to the successor Administrator.
 

(2009-A Owner Trust Administration Agreement)
 
8

--------------------------------------------------------------------------------

 

(f)  The appointment of any successor Administrator shall be effective only
after the satisfaction of the Rating Agency Condition with respect to such
appointment.
 
(g)  A successor Administrator shall execute, acknowledge and deliver a written
acceptance of its appointment hereunder to the resigning Administrator and to
the Issuer.  Thereupon the resignation or removal of the resigning Administrator
shall become effective, and the successor Administrator shall have all the
rights, powers and duties of the Administrator under this Agreement.  The
successor Administrator shall mail a notice of its succession to the Noteholders
and the Certificateholders.  The resigning Administrator shall promptly transfer
or cause to be transferred all property and any related agreements, documents
and statements held by it as Administrator to the successor Administrator and
the resigning Administrator shall execute and deliver such instruments and do
other things as may reasonably be required for fully and certainly vesting in
the successor Administrator all rights, power, duties and obligations hereunder.
 
(h)  In no event shall a resigning Administrator be liable for the acts or
omissions of any successor Administrator hereunder.
 
(i)  In the exercise or administration of its duties hereunder and under the
Related Documents, the Administrator may act directly or through its agents or
attorneys pursuant to agreements entered into with any of them, and the
Administrator shall not be liable for the conduct or misconduct of such agents
or attorneys if such agents or attorneys shall have been selected by the
Administrator with due care.
 
Section 9.  Action upon Termination, Resignation or Removal.  Promptly upon the
effective date of termination of this Agreement pursuant to Section 8(a) or the
resignation or removal of the Administrator pursuant to Section 8(b) or (c),
respectively, the Administrator shall be entitled to be paid all fees and
reimbursable expenses accruing to it to the date of such termination,
resignation or removal.  The Administrator shall forthwith upon such termination
pursuant to Section 8(a) deliver to the Issuer all property and documents of or
relating to the Collateral then in the custody of the Administrator.  In the
event of the resignation or removal of the Administrator pursuant to Section
8(b) or (c), respectively, the Administrator shall cooperate with the Issuer and
take all reasonable steps requested to assist the Issuer in making an orderly
transfer of the duties of the Administrator.
 
Section 10.  Notices.  Any notice, report or other communication given hereunder
shall be in writing and addressed as follows:
 
(a)           if to the Issuer or the Owner Trustee, to:
 
Hyundai Auto Receivables Trust 2009-A
In care of Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware  19890
Attention:  Corporate Trust Administration
 

(2009-A Owner Trust Administration Agreement)
 
9

--------------------------------------------------------------------------------

 

(b)           if to the Administrator, to:
 
Hyundai Capital America
3161 Michelson Drive, Suite 1900
Irvine, CA  92612
Attention: Vice President, Finance
with a copy to the General Counsel
 
(c)           if to the Indenture Trustee, to:
 
Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York  10013
Attention: Structured Finance Agency and Trust – Hyundai Auto Receivables Trust
2009-A
 
or to such other address as any party shall have provided to the other parties
in writing.  Any notice required to be in writing hereunder shall be deemed
given if such notice is mailed by certified mail, postage prepaid, or
hand-delivered to the address of such party as provided above.
 
Section 11.  Amendments.  This Agreement may be amended from time to time by a
written amendment duly executed and delivered by the Issuer, the Administrator
and the Indenture Trustee, with prior written notice to each Rating Agency,
without the consent of the Owner Trustee, the Noteholders and the
Certificateholders, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement to cure any
ambiguity, to correct or supplement any provisions in this agreement; provided
that (a) such amendment will not materially and adversely affect the interest of
any Noteholder or Certificateholder as confirmed by an opinion of counsel
provided to the Indenture Trustee and (b) the Administrator shall have delivered
to the Owner Trustee and the Indenture Trustee, an Opinion of Counsel stating
that, in the opinion of such counsel, either (i) all financing statements and
continuation statements have been filed that are necessary to fully preserve and
protect the interest of the Owner Trustee and the Indenture Trustee in the
Receivables, and reciting the details of such filings or referring to prior
Opinions of Counsel in which such details are given, or (ii) no such action
shall be necessary to preserve and protect such interest. This Agreement may
also be amended by the Issuer, the Administrator and the Indenture Trustee with
the written consent of the Owner Trustee and the holders of Notes evidencing at
least a majority of the Outstanding Amount and the holders of Trust Certificates
evidencing at least a majority of the Certificate Percentage Interests for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
Noteholders or the Certificateholders; provided, however, that no such amendment
may (a) reduce the interest rate or principal amount of any Note or Certificate
or delay the Stated Maturity Date of any Note without the consent of any Holder
of such Note or (b) reduce the aforesaid percentage of the holders of Notes and
Trust Certificates which are required to consent to any such amendment, without
the consent of the holders of all the outstanding Notes and Trust Certificates.
Notwithstanding the foregoing, the Administrator may not amend this Agreement
without the permission of the Seller, which permission shall not be unreasonably
withheld.  Prior to consenting to any such amendment the Indenture Trustee shall
have the right to receive (at other than its own expense) an Opinion of Counsel
that such amendment is authorized or permitted by this Agreement.
 

(2009-A Owner Trust Administration Agreement)
 
10

--------------------------------------------------------------------------------

 

Section 12.  Successors and Assigns.  This Agreement may not be assigned by the
Administrator unless such assignment is previously consented to in writing by
the Issuer and the Owner Trustee and subject to the satisfaction of the Rating
Agency Condition in respect thereof.  An assignment with such consent and
satisfaction, if accepted by the assignee, shall bind the assignee hereunder in
the same manner as the Administrator is bound hereunder.  Notwithstanding the
foregoing, this Agreement may be assigned by the Administrator without the
consent of the Issuer or the Owner Trustee to a corporation or other
organization that is a successor (by merger, consolidation or purchase of
assets) to the Administrator; provided that such successor organization executes
and delivers to the Issuer, the Owner Trustee and the Indenture Trustee an
agreement in which such corporation or other organization agrees to be bound
hereunder by the terms of said assignment in the same manner as the
Administrator is bound hereunder and represents that it has the financial
ability to satisfy its indemnification obligations hereunder.  Notwithstanding
the foregoing, the Administrator can transfer its obligations to any affiliate
that succeeds to substantially all of the assets and liabilities of the
Administrator and who has represented and warranted that it is not less
creditworthy than the Administrator.  Subject to the foregoing, this Agreement
shall bind any successors or assigns of the parties hereto.
 
Section 13.  GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
Section 14.  Headings.  The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.
 
Section 15.  Counterparts.  This Agreement may be executed in counterparts, each
of which when so executed shall be an original, but all of which together shall
constitute but one and the same agreement.
 
Section 16.  Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
Section 17.  Not Applicable to Citibank, N.A. in Other Capacities.  Nothing in
this Agreement shall affect any obligation Citibank, N.A. may have in any other
capacity.
 

(2009-A Owner Trust Administration Agreement)
 
11

--------------------------------------------------------------------------------

 

Section 18.  Limitation of Liability of Owner Trustee and Indenture Trustee.
 
(a)  Notwithstanding anything contained herein to the contrary, this instrument
has been executed by the Owner Trustee solely in its capacity as Owner Trustee
and in no event shall the Owner Trustee in its individual capacity or any
beneficial owner of the Issuer have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder,
as to all of which recourse shall be had solely to the assets of the
Issuer.  For all purposes of this Agreement, in the performance of any duties or
obligations of the Issuer hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Articles VI, VII and
VIII of the Trust Agreement.
 
(b)  Notwithstanding anything contained herein to the contrary, this Agreement
has been countersigned by the Indenture Trustee solely as Indenture Trustee and
in no event shall the Indenture Trustee have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder or in any of the certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer.
 
(c)  No recourse under any obligation, covenant or agreement of the Issuer
contained in this Agreement shall be had against any agent of the Issuer
(including the Administrator and the Owner Trustee) as such by the enforcement
of any assessment or by any legal or equitable proceeding, by virtue of any
statute or otherwise; it being expressly agreed and understood that this
Agreement is solely an obligation of the Issuer as a Delaware statutory trust,
and that no personal liability whatever shall attach to or be incurred by any
agent of the Issuer (including the Administrator and the Owner Trustee), as
such, under or by reason of any of the obligations, covenants or agreements of
the Issuer contained in this Agreement, or implied therefrom, and that any and
all personal liability for breaches by the Issuer of any such obligations,
covenants or agreements, either at common law or at equity, or by statute or
constitution, of every such agent is hereby expressly waived as a condition of
and in consideration for the execution of this Agreement.
 
Section 19.  Third-Party Beneficiary.  The Seller, the Depositor and the Owner
Trustee are third-party beneficiaries to this Agreement and are entitled to the
rights and benefits hereunder and may enforce the provisions hereof as if each
were a party hereto.
 
Section 20.  Nonpetition Covenants.  Notwithstanding any prior termination of
this Agreement, the Administrator and the Indenture Trustee shall not, prior to
the date which is one year and one day after the termination of this Agreement
with respect to the Issuer, acquiesce, petition or otherwise invoke or cause the
Issuer to invoke the process of any court of government authority for the
purpose of commencing or sustaining a case against the Issuer under any Federal
or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Issuer or any substantial part of its property, or ordering the winding
up or liquidation of the affairs of the Issuer.
 

(2009-A Owner Trust Administration Agreement)
 
12

--------------------------------------------------------------------------------

 

Section 21.  Liability of Administrator.  Notwithstanding any provision of this
Agreement, the Administrator shall not have any obligations under this Agreement
other than those specifically set forth herein, and no implied obligations of
the Administrator shall be read into this Agreement.  Neither the Administrator
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken in good faith by it or them under or in
connection with this Agreement, except for its or their own negligence or
willful misconduct and in no event shall the Administrator be liable under or in
connection with this Agreement for indirect, special or consequential losses or
damages of any kind, including lost profits, even if advised of the possibility
thereof and regardless of the form of action by which such losses or damages may
be claimed.  Without limiting the foregoing, the Administrator may (a) consult
with legal counsel (including counsel for the Issuer), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts and (b) shall incur no liability
under or in respect of this Agreement by acting upon any notice (including
notice by telephone), consent, certificate or other instrument or writing (which
may be by facsimile) believed by it to be genuine and signed or sent by the
proper party or parties.
 
 [SIGNATURE PAGES FOLLOW]


(2009-A Owner Trust Administration Agreement)
 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.
 
HYUNDAI AUTO RECEIVABLES TRUST 2009-A
 
 
By:
WILMINGTON TRUST COMPANY,
   
not in its individual capacity
but solely as Owner Trustee
     

 
 
By:            

 
Name:

 
Title:

 

(2009-A Owner Trust Administration Agreement)
 
S-1

--------------------------------------------------------------------------------

 

CITIBANK, N.A.,
not in its individual capacity
but solely as Indenture Trustee
 
By:                
Name:
Title:
 

(2009-A Owner Trust Administration Agreement)
 
S-2

--------------------------------------------------------------------------------

 

HYUNDAI CAPITAL AMERICA,
as Administrator
 
By:                
Name:  Dae Kwon Ko
Title:    Treasurer


(2009-A Owner Trust Administration Agreement)
 
S-3

--------------------------------------------------------------------------------

 

EXHIBIT A
 
POWER OF ATTORNEY

 

STATE OF )   ) COUNTY OF )

 
KNOW ALL MEN BY THESE PRESENTS, that Hyundai Auto Receivables Trust 2009-A (the
“Issuer”), does hereby make, constitute and appoint Hyundai Capital America, as
administrator (the “Administrator”) under the Owner Trust Administration
Agreement dated September 11, 2009 (the “Administration Agreement”), among the
Issuer, the Administrator, the Owner Trustee, and Citibank, N.A., as Indenture
Trustee, as the same may be amended from time to time, and its agents and
attorneys, as Attorneys-in-Fact to execute on behalf of the Owner Trustee or the
Issuer all such documents, reports, filings, instruments, certificates and
opinions as it should be the duty of the Owner Trustee or the Issuer to prepare,
file or deliver pursuant to the Basic Documents, or pursuant to Section 5.04(a),
(b), (c) or (d) of the Trust Agreement, including, without limitation, to appear
for and represent the Owner Trustee and the Issuer in connection with the
preparation, filing and audit of federal, state and local tax returns pertaining
to the Issuer, and with full power to perform any and all acts associated with
such returns and audits that the Owner Trustee could perform, including without
limitation, the right to distribute and receive confidential information, defend
and assert positions in response to audits, initiate and defend litigation, and
to execute waivers of restrictions on assessments of deficiencies, consents to
the extension of any statutory or regulatory time limit, and settlements.
 
All powers of attorney for this purpose heretofore filed or executed by the
Owner Trustee are hereby revoked.
 
Capitalized terms that are used and not otherwise defined herein shall have the
meanings ascribed thereto in the Administration Agreement.
 
EXECUTED this ___ day of [________], 2009.
 

  HYUNDAI AUTO RECEIVABLES TRUST 2009-A          
 
By:
WILMINGTON TRUST COMPANY,
     
not in its individual capacity
but solely as Owner Trustee
             
By:
          Name:         Title:  



(2009-A Owner Trust Administration Agreement)
 
Exhibit A-1

--------------------------------------------------------------------------------

 
 

STATE OF )   ) COUNTY OF )

 
Before me, the undersigned authority, on this day personally
appeared             , known to me to be the person whose name is subscribed to
the foregoing instrument, and acknowledged to me that he/she signed the same for
the purposes and considerations therein expressed.
 
Sworn to before me this ___ day of [________], 2009.
 
Notary Public - State of _________________
 



(2009-A Owner Trust Administration Agreement)
 
Exhibit A-2

--------------------------------------------------------------------------------

 
